DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the communication hole" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the communication hole” will be interpreted as “a communication hole”.  Further, claim 2 is rejected since it depends from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (JP 2010/272264, see Machine Translation) in view of Jergi et al. (US 4,613,550).
Regarding claim 1, Maeda et al. discloses in Figs 1-14, a lead-acid battery ([0015]) comprising: a container (ref 2) having an opening ([0015]) on one side in a first direction ([0015]) and formed with a housing chamber ([0049]) communicating with the opening 
Maeda et al. does not disclose a compartment fence is formed on the facing wall in the external flow passage, the compartment fence protruding toward the partition wall and continuously extending over an entire width of the external flow passage in a direction intersecting with the external flow passage.
Jergi et al. (US 4,613,550) discloses in Figs 1-11, a lead acid battery (Abstract, ref 10) including a cover assembly (ref 12) including a cover piece (refs 14).  The cover assembly (ref 12) includes vent apertures (refs 41, 42) which include vertical ridges 
Jergi et al. and Maeda et al. are analogous since both deal in the same field of endeavor, namely, lead acid battery structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the vertical ridges (as compartment “fences”) disclosed by Jergi et al. into the structure of Maeda et al. at the vent/hole portion of the cover to provide support and structural integrity to the overall battery cover and structure and to enhance venting within the battery structure.
Further, while the reference does not explicitly disclose the specific residual volume is larger than a volume of the communication chamber (as set forth in the claim), it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the spacing of the wall/fence structures on the underside of the lid structure, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the spacing of walls/fence structures on an underside of a battery lid may be varied to adjust relative support strength of the battery .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 2 discloses the compartment fence includes a first compartment fence disposed at a position closest to the vent hole in the external flow passage, and a second compartment fence disposed at a position farther from the vent hole than the first compartment fence, and among the plurality of external spaces, a volume of an external space between the communication chamber and the first compartment fence is larger than a volume of an external space between the first compartment fence and the second compartment fence.

Maeda et al. in view of Jergi et al. is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant dependent claim 2.  However, it does not disclose nor render obvious all of the aforementioned limitations of claim 2.  Namely, while the envisaged combination of Maeda et al. in view of Jergi et al. results in a battery lid structure including ridges/fence structures supporting a venting structure/aperture along with a substructure of further compartment structural walls therein, it does not disclose nor render obvious the explicit structure of the multiple-fence structure and corresponding volume of the instant claims.  Further, no additional prior art references have been located that provide a reason to modify the aforementioned combination of Maeda et al. and Jergi et al. to arrive at the structure defined in instant claim 2.  As such, instant dependent claim 2 would be allowable if incorporated into instant independent claim 1 and the rejection with respect to 35 USC 112 as stated above was overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Karpal (US 4,191,807) discloses in Figs 1-4, a lead acid battery (Abstract) including a cover (ref 36) including fence structures (refs 44) reinforcing the cover structure (ref 36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725